DETAILED ACTION
Status of Claims
	This Action is in response to Application 16/728,232 filed 12/27/2019. Claims 1-16 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Foreign References of IDS dated 12/27/2019 and 11/18/2020 has been considered based only on the translated abstracts provided.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the steps of obtaining a biological characteristic image, identifying a consumer based on the image, detecting activity of the consumer, obtaining product/physical behavior of the consumer, obtaining network behavior of the consumer, and performing price adjustment based on the collected consumer information. 

The claims, as drafted, is a process that, under its broadest reasonable interpretation, further covers performance of a certain method of organizing human activity. As currently claimed, the invention is directed towards performing price 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using an “integrated system”. The integrated system is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining information, comparing/identifying based on an image, and deciding based on preset rules and collected information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Specifically, the utilization of image recognition is considered as invoking computers merely as a tool to perform an existing process as discussed in TLI Communication. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using am integrated system to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
As currently claimed, claim 7 recites an image capture unit, a product identification unit, a behavioral analysis unit, a behavior database, and a dynamic pricing unit. These units are described in paragraph 0017 of the originally filed specification as being “realized by such as a video recorder or a camera for capturing an image”, “realized by such as a memory, a hard disc or a cloud information center for storing various data”, and  “realized by an element equipped with computing processing functions such as a circuit, a chip, a circuit board or recording device storing programming codes.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7, 9-10, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20190311368 A1) (hereafter Kim), in view of Ramer et al. (US 20110258049 A1) (hereafter Ramer).
As per claim 1:
The control method of an integrated system of a physical consumption environment and a network consumption environment, comprising: 
obtaining a biological characteristic image of a consumer in the physical consumption environment; 
identifying the biological characteristic image to obtain an identity information from an identity database; 
detecting an activity of the consumer in the physical consumption environment; 
obtaining a product followed by the consumer or a physical behavior information of the consumer according to the activity of the consumer in the physical consumption environment; 
(See Kim ¶0076, “The present disclosure also includes example methods. In one example, and with reference to FIG. 6, a method 600 includes operations such as, at 602, providing a real-world environment 500 including a display 502 of physically retrievable items available for purchase; at 604, detecting the presence of a user device 108 associated with a user 501 in the real-world environment, and storing identity data received from the user device 108; at 606, identifying, based on sensed biometric data of the user 501, interest data for one of the physically retrievable items 504, and automatically implementing an online offering, without manual operation of the user device 108, relating to the physically retrievable item 504, based on the interest data identified in the sensed biometric data; at 608, deriving a user identification associated with an online account based on the stored identity data received from the user device 108; and, at 610, providing the online offering for an item 504′ comparable to the physically retrievable item 504 to the online account associated with the user identification.” Kim discloses obtaining biometric data of a consumer in a physical environment, identifying the user, and tracking user activity in the environment including activity associated with specific products.)
Although Kim discloses the above-enclosed invention, Kim fails to explicitly disclose the concept of retrieving network behavior data.
However Ramer as shown, which talks about mobile targeted advertising, teaches the concept of utilizing both physical and network activity data.
obtaining a network behavior information of the consumer in the network consumption environment according to the identity information; and (See Ramer ¶0006, “In embodiments, mobile profile data relating to a user of a mobile communication facility (the user's "mobile profile") may be merged, aggregated, combined, and/or analyzed and joined with other of the user's personal and behavioral data, including but not limited to the user's activities and usage of "offline," or non-internet based transactions, commercial behaviors and interactions (e.g., offline catalog purchases, visits and/or purchases made to a brick-and-mortar, physical store location).” Ramer teaches the concept of obtaining both physical activity and online activity data as part of a user profile.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Ramer with the invention of Kim. As shown, Kim discloses the concept of utilizing consumer interest levels to target advertisements including price adjustments. Ramer further teaches the concept of utilizing both online and offline user activity and behavior to further improve the targeting of advertisements to the user based on user behavior and preferences (See Ramer ¶0005 and ¶1969). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Ramer to further improve the targeting of advertisements including pricing adjustments by further enhancing the understanding of the user.
dynamically adjusting a price of the product according to the physical behavior information and the network behavior information. (See Kim ¶0072, “In some examples, the user device detection component 206 detects a proximity or location of the user 
As per claim 2:
The control method of the integrated system of the physical consumption environment and the network consumption environment according to claim 1, wherein the price is displayed on an electronic label in the physical consumption environment or a mobile device of the consumer. (See Kim ¶0053, “The marketplace component 214 
As per claim 4:
The control method of the integrated system of the physical consumption environment and the network consumption environment according to claim 1, wherein in the step of detecting the activity of the consumer in the physical consumption environment, a sight or a location of the consumer is tracked. (See Kim ¶0044, “In further example embodiments, the I/O components 418 may include biometric sensor components 430, motion components 434, environment components 436, or position components 438 among a wide array of other components. For example, the biometric sensor components 430 may include components to detect expressions (e.g., hand expressions, facial expressions, vocal expressions and speech data, body gestures, or eye tracking), measure bio signals (e.g., blood pressure, heart rate, body temperature, perspiration, or brain waves), identify a person (e.g., voice identification, retinal identification, facial identification, fingerprint identification, or electroencephalogram-based identification), and the like.” Kim discloses the tracking to include eye and location information.)
As per claim 7:
An integrated system of a physical consumption environment and a network consumption environment, comprising: 
an image capture unit configured to obtain a biological characteristic image of a consumer in the physical consumption environment;
an activity detection unit configured to detect an activity of the consumer in the physical consumption environment; 
 (See Kim ¶0044, “In further example embodiments, the I/O components 418 may include biometric sensor components 430, motion components 434, environment components 436, or position components 438 among a wide array of other components. For example, the biometric sensor components 430 may include components to detect expressions (e.g., hand expressions, facial expressions, vocal expressions and speech data, body gestures, or eye tracking), measure bio signals (e.g., blood pressure, heart rate, body temperature, perspiration, or brain waves), identify a person (e.g., voice identification, retinal identification, facial identification, fingerprint identification, or electroencephalogram-based identification), and the like.” Kim discloses image capture units and activity tracking units.)
an identity database; 
a product database; 
(See Kim ¶0026, “An application program interface (API) server 118 and a web server 120 are coupled, and provide programmatic and web interfaces respectively, to the application server 122. The application server 122 is, in turn, shown to be coupled to a database server 124 that facilitates access to information storage repositories (e.g., a 
an identity identification unit configured to identify the biological characteristic image to obtain an identity information from the identity database; 
a product identification unit configured to obtain a product followed by the consumer from the product database according to the activity of the consumer in the physical consumption environment; 
a behavior analysis unit configured to obtain a physical behavior information of the consumer according to the activity of the consumer in the physical consumption environment; 
(See Kim ¶0076, “The present disclosure also includes example methods. In one example, and with reference to FIG. 6, a method 600 includes operations such as, at 602, providing a real-world environment 500 including a display 502 of physically retrievable items available for purchase; at 604, detecting the presence of a user device 108 associated with a user 501 in the real-world environment, and storing identity data received from the user device 108; at 606, identifying, based on sensed biometric data of the user 501, interest data for one of the physically retrievable items 504, and automatically implementing an online offering, without manual operation of the user device 108, relating to the physically retrievable item 504, based on the interest data identified in the sensed biometric data; at 608, deriving a user identification associated with an online account based on the stored identity data received from the user device 108; and, at 610, providing the online offering for an item 504′ comparable to the physically retrievable item 504 to the online account associated with the user identification.” Kim discloses obtaining biometric data of a consumer in a physical environment, identifying the user, and tracking user activity in the environment including activity associated with specific products.)
Although Kim discloses the above-enclosed invention, Kim fails to explicitly disclose the concept of retrieving network behavior data.
However Ramer as shown, which talks about mobile targeted advertising, teaches the concept of utilizing both physical and network activity data.
a behavior database configured to provide a network behavior information of the consumer in the network consumption environment according to the identity information; and (See Ramer ¶0006, “In embodiments, mobile profile data relating to a user of a mobile communication facility (the user's "mobile profile") may be merged, aggregated, combined, and/or analyzed and joined with other of the user's personal and behavioral data, including but not limited to the user's activities and usage of "offline," or non-internet based transactions, commercial behaviors and interactions (e.g., offline catalog purchases, visits and/or purchases made to a brick-and-mortar, physical store location).” Ramer teaches the concept of storing and providing both physical activity and online activity data as part of a user profile.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Ramer with the invention of Kim. As shown, Kim discloses the concept of utilizing consumer interest levels to target advertisements including price adjustments. Ramer further teaches the concept of utilizing both online and offline user activity and behavior to further improve the targeting of advertisements to the user based on user behavior and preferences (See Ramer ¶0005 and ¶1969). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Ramer to further improve the targeting of advertisements including pricing adjustments by further enhancing the understanding of the user.
a dynamic pricing unit configured to dynamically adjust a price of the product according to the physical behavior information and the network behavior information. (See Kim ¶0072, “In some examples, the user device detection component 206 detects 
As per claim 9:
The integrated system of the physical consumption environment and the network consumption environment according to claim 7, wherein the dynamic pricing unit displays the price on an electronic label in the physical consumption environment or a mobile device of the consumer. (See Kim ¶0053, “The marketplace component 214 
As per claim 10:
The integrated system of the physical consumption environment and the network consumption environment according to claim 7, wherein the activity detection unit tracks a sight or a location of the consumer. (See Kim ¶0044, “In further example embodiments, the I/O components 418 may include biometric sensor components 430, motion components 434, environment components 436, or position components 438 among a wide array of other components. For example, the biometric sensor components 430 may include components to detect expressions (e.g., hand expressions, facial expressions, vocal expressions and speech data, body gestures, or eye tracking), measure bio signals (e.g., blood pressure, heart rate, body temperature, perspiration, or brain waves), identify a person (e.g., voice identification, retinal identification, facial identification, fingerprint identification, or electroencephalogram-based identification), and the like.” Kim discloses the tracking to include eye and location information.)
As per claim 13:
The integrated system of the physical consumption environment and the network consumption environment according to claim 7, wherein the product database is disposed in a remote-end computing device. (See Kim ¶0026, “An application program interface (API) server 118 and a web server 120 are coupled, and provide programmatic and web interfaces respectively, to the application server 122. The application server 122 is, in turn, shown to be coupled to a database server 124 that facilitates access to information storage repositories (e.g., a database 126). In an example embodiment, the database 126 includes storage devices that store information accessed and generated by the publication system 106. The database 126 may also store cloud-based or other data accessed or used by the application 104 executing on the client device 108, or a third-party application 114, executing on a third-party server(s) 112. The database 126 may be comprised of several remote or onsite databases, for example. Other configurations are possible.” Kim discloses the concept of the databases to be capable of being remote or onsite.)
As per claim 14:
The integrated system of the physical consumption environment and the network consumption environment according to claim 7, wherein the product database is disposed in a near-end computing device. (See Kim ¶0026, “An application program interface (API) server 118 and a web server 120 are coupled, and provide programmatic and web interfaces respectively, to the application server 122. The application server 122 is, in turn, shown to be coupled to a database server 124 that facilitates access to information storage repositories (e.g., a database 126). In an example embodiment, the database 126 includes storage devices that store information accessed and generated 
As per claim 15:
The integrated system of the physical consumption environment and the network consumption environment according to claim 7, wherein the behavior analysis unit is disposed in a remote-end computing device. (See Kim ¶0026, “An application program interface (API) server 118 and a web server 120 are coupled, and provide programmatic and web interfaces respectively, to the application server 122. The application server 122 is, in turn, shown to be coupled to a database server 124 that facilitates access to information storage repositories (e.g., a database 126). In an example embodiment, the database 126 includes storage devices that store information accessed and generated by the publication system 106. The database 126 may also store cloud-based or other data accessed or used by the application 104 executing on the client device 108, or a third-party application 114, executing on a third-party server(s) 112. The database 126 may be comprised of several remote or onsite databases, for example. Other configurations are possible.” Kim discloses the concept of the databases to be capable of being remote or onsite.)
As per claim 16:
The integrated system of the physical consumption environment and the network consumption environment according to claim 7, wherein the behavior analysis unit is disposed in a near-end computing device. (See Kim ¶0026, “An application program interface (API) server 118 and a web server 120 are coupled, and provide programmatic and web interfaces respectively, to the application server 122. The application server 122 is, in turn, shown to be coupled to a database server 124 that facilitates access to information storage repositories (e.g., a database 126). In an example embodiment, the database 126 includes storage devices that store information accessed and generated by the publication system 106. The database 126 may also store cloud-based or other data accessed or used by the application 104 executing on the client device 108, or a third-party application 114, executing on a third-party server(s) 112. The database 126 may be comprised of several remote or onsite databases, for example. Other configurations are possible.” Kim discloses the concept of the databases to be capable of being remote or onsite.)

Claims 3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20190311368 A1) (hereafter Kim), in view of Ramer et al. (US 20110258049 A1) (hereafter Ramer), in view of Mason-Gugenheim et al. (US 20170228760 A1) (hereafter Mason).
As per claim 3:
Although the combination of Kim and Ramer discloses the above-enclosed invention, the combination fails to explicitly disclose the concept of generating a bar code.

The control method of the integrated system of the physical consumption environment and the network consumption environment according to claim 1, wherein in the step of dynamically adjusting the price of the product, a checkout barcode corresponding to the price, which is dynamically adjusted, is generated. (See Mason ¶0033, “When the user 102 is ready to check out, the user device 104 may consolidate all selected coupon offers 110 into one newly-generated barcode 114. Scanning the newly-generated barcode 114 at the point-of-sale terminal 112 may redeem of multiple coupon offers 110 for multiple products. In this manner, only one barcode may be scanned at checkout as opposed to each coupon being scanned separately.” Mason teaches the concept of generating and providing a bar code for the user to use at checkout.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Mason with the combination of Kim and Ramer. As shown, the combination discloses the concept of targeting coupons/price adjustments based on user profile information. Mason further teaches the concept of generating and providing a bar code based on a price change for the user. Mason teaches this concept to further improve the user experience by simplifying the transaction process (See Mason ¶0007 and ¶0033). Thus it would have been obvious to one of ordinary skill in the art at the invention to have utilized the teachings of Mason to further improve the user experience by providing a simplified way for the user to utilize the adjusted price. 
As per claim 8:
Although the combination of Kim and Ramer discloses the above-enclosed invention, the combination fails to explicitly disclose the concept of generating a bar code.
However Mason as shown, which talks about electronic coupon management, teaches the concept of generating a bar code for targeted updated pricing.
The integrated system of the physical consumption environment and the network consumption environment according to claim 7, wherein the dynamic pricing unit further generates a checkout barcode corresponding to the price, which is dynamically adjusted. (See Mason ¶0033, “When the user 102 is ready to check out, the user device 104 may consolidate all selected coupon offers 110 into one newly-generated barcode 114. Scanning the newly-generated barcode 114 at the point-of-sale terminal 112 may redeem of multiple coupon offers 110 for multiple products. In this manner, only one barcode may be scanned at checkout as opposed to each coupon being scanned separately.” Mason teaches the concept of generating and providing a bar code for the user to use at checkout.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Mason with the combination of Kim and Ramer. As shown, the combination discloses the concept of targeting coupons/price adjustments based on user profile information. Mason further teaches the concept of generating and providing a bar code based on a price change for the user. Mason teaches this concept to further improve the user experience by simplifying the transaction process (See Mason ¶0007 and ¶0033). Thus it would have been obvious to . 

Claims 5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20190311368 A1) (hereafter Kim), in view of Ramer et al. (US 20110258049 A1) (hereafter Ramer), in view of Arora (US 20140067513 A1) (hereafter Arora).
As per claim 5:
Although the combination of Kim and Ramer discloses the above-enclosed invention, the combination files to explicitly disclose the limited time of availability.
However Arora as shown, which talks about improving retail sales, teaches the concept of price adjustments to have a limited time of availability.
The control method of the integrated system of the physical consumption environment and the network consumption environment according to claim 1, wherein the price, which is dynamically adjusted, is kept for a predetermined time. (See Arora ¶0068, “In some embodiments, a price discount is valid during the consumer's (e.g., shopper's) current visit to a physical retail outlet. In further embodiments, a price discount is invalidated upon a consumer's (e.g., shopper's) leaving a physical retail outlet. In still further embodiments, a price discount is invalidated upon a consumer's (e.g., shopper's) traveling a specified distance from a physical retail outlet. In various embodiments, a price discount is valid while a consumer (e.g., shopper) is less than about 100, 200, 300, 400, 500, 600, 700, 800, 900, 1000 or more meters from a 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Arora with the combination of Kim and Ramer. As shown, the combination teaches the concept of targeting coupons/price adjustments based on user profile. Arora further teaches the concept of these coupons/price adjustments to be available for a limited time. Arora teaches this concept to further incentivize a user purchase while in store and avoid the loss of sales to online retailers (See Arora ¶0002-¶0006). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to further incentivize a user purchase in store.
As per claim 11:
Although the combination of Kim and Ramer discloses the above-enclosed invention, the combination files to explicitly disclose the limited time of availability.
However Arora as shown, which talks about improving retail sales, teaches the concept of price adjustments to have a limited time of availability.
The integrated system of the physical consumption environment and the network consumption environment according to claim 7, wherein the dynamic pricing unit keeps the price, which is dynamically adjusted, for a predetermined time. (See Arora ¶0068, “In some embodiments, a price discount is valid during the consumer's (e.g., shopper's) 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Arora with the combination of Kim and Ramer. As shown, the combination teaches the concept of targeting coupons/price adjustments based on user profile. Arora further teaches the concept of these coupons/price adjustments to be available for a limited time. Arora teaches this concept to further incentivize a user purchase while in store and avoid the loss of sales to online retailers (See Arora ¶0002-¶0006). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to further incentivize a user purchase in store.

Claims 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20190311368 A1) (hereafter Kim), in view of Ramer et al. (US 20110258049 A1) (hereafter Ramer), in view of Hull et al. (US 20010042008 A1) (hereafter Hull).
As per claim 6:
Although the combination of Kim and Ramer discloses the above-enclosed invention, the combination fails to explicitly disclose the price adjustment to be a promotional combination.
However Hull as shown, which talks about multi-sponsor coupons, teaches the concept of providing a promotional combination.
The control method of the integrated system of the physical consumption environment and the network consumption environment according to claim 1, further comprising:
 providing a promotional combination according to the physical behavior information and the network behavior information. (See Hull ¶0020, “Another type of multiple item promotion processed by the present invention is a "purchase combination promotion." A purchase combination promotion is a promotion which will give a customer a discount or other benefit if the customer purchases a predetermined combination of items. A customer may be made aware of a purchase combination promotion by in store advertising, or coupons indicating the combination purchase requirement for that promotion. The predetermined combination of items is defined by a combination purchase requirement which may specify a definite combination of items that must be purchased, or the combination purchase requirement may specify that the customer is required to purchase a described subset of an enumerated list of items. Satisfaction of the combination purchase requirement is a precondition to receiving a 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Hull with the combination of Kim and Ramer. As shown, the combination discloses the concept of providing targeted coupons/price adjustments. Hull further teaches that it is old and well known for coupons to include promotional combinations for multiple products (See Hull ¶0005). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Hull as Hull teaches it is old and well known to provide promotional combinations, and it would have yielded the predictable results of incentivizing the consumer to purchase multiple products. 
As per claim 12:
Although the combination of Kim and Ramer discloses the above-enclosed invention, the combination fails to explicitly disclose the price adjustment to be a promotional combination.
However Hull as shown, which talks about multi-sponsor coupons, teaches the concept of providing a promotional combination.
 The integrated system of the physical consumption environment and the network consumption environment according to claim 7, wherein the dynamic pricing unit further provides a promotional combination according to the physical behavior information and the network behavior information. (See Hull ¶0020, “Another type of multiple item promotion processed by the present invention is a "purchase combination promotion." A purchase combination promotion is a promotion which will give a customer a discount or other benefit if the customer purchases a predetermined combination of items. A customer may be made aware of a purchase combination promotion by in store advertising, or coupons indicating the combination purchase requirement for that promotion. The predetermined combination of items is defined by a combination purchase requirement which may specify a definite combination of items that must be purchased, or the combination purchase requirement may specify that the customer is required to purchase a described subset of an enumerated list of items. Satisfaction of the combination purchase requirement is a precondition to receiving a purchase combination discount or other benefit. An example of a combination purchase requirement may state "buy any 2 of items A, B and C and receive a one dollar discount." In this example, the benefit associated with the purchase combination promotion (a one dollar discount) is provided to the customer if the customer's purchases any two of the three specified items: A, B or C.” Hull teaches the concept of providing a promotional combination.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Hull with the combination of Kim and Ramer. As shown, the combination discloses the concept of providing targeted coupons/price adjustments. Hull further teaches that it is old and well known for coupons to include promotional combinations for multiple products (See Hull ¶0005). . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dwyer et al. (US 20170140431 A1), which talks about providing targeted promotions including tracking brick and mortar activity such as stopping and looking at products.
Hasei (US 2016148235 A1), which talks about utilizing biometric information for determining/suggesting pricing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VINCENT M CAO/Primary Examiner, Art Unit 3622